—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered September 8, 1994, convicting him of murder in the second degree, attempted murder in the second degree, and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the pros*575ecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not warrant reversal. Santucci, J. P., Joy, Friedmann and Luciano, JJ., concur.